Third District Court of Appeal
                               State of Florida

                          Opinion filed July 13, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-384
                        Lower Tribunal No. 19-4477
                           ________________


                  Karenza Apartments, LLP, etc.,
                                  Appellant,

                                     vs.

                           City of Miami, etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

     Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A., and Darrin
J. Quam and Maria A. Fehretdinov and Jason S. Koslowe, for appellant.

      Victoria Méndez, City Attorney, and Eric J. Eves, Assistant City
Attorney, for appellee.


Before EMAS, HENDON, and BOKOR, JJ.

     HENDON, J.
      Karenza Apartments, LLP (“Karenza”) seeks to reverse a final

summary judgment in favor of the City of Miami (“City”). We affirm in part,

and reverse in part.

      Karenza’s property is located at 100 NE 38th Street, Miami, Florida,

across the street from the Design District Special Area Plan (“SAP”), and

adjacent to I-95, and until recently, within the Geographical Area defined by

the City’s Mural Ordinance. 1 If a property owner is in the Geographical Area

as defined in the Mural Ordinance, a qualified advertiser may be allowed to

hold a temporary use mural permit, and as a permittee enter into agreements

to rent space on the host property to display advertising murals.2 From 2013



1
 The Mural Ordinance authorizes the “display of art or graphics with minimal
commercial message on buildings and walls” but only “within certain
commercial and special districts of the city.” § 62-601, Miami, Fla., Code.
https://library.municode.com/fl/miami/codes/code_of_ordinances.
2
   The Mural Ordinance establishes procedures that “allow for the pre-
qualification of applicants to display art or graphics on buildings and walls.”
§ 62-601. Once qualified, an applicant may seek a “temporary permit” (i.e.,
a mural permit), as defined in the ordinance. Id. An applicant must be a
“person or entity who holds or obtains or has been issued a Florida state
license for outdoor advertising.” § 62-602, Miami, Fla., Code (defining
“licensee”); see also § 62-603(a)(12), Miami, Fla., Code (requiring “[p]roof
that the applicant is a licensee”). Even if an entity is qualified to obtain a
mural permit, it must participate in a lottery. The City issues “no more than
45 mural permits at any one time; however, no more than 25 mural permits
may be issued at any one time and in any one city commission district.” §
62-604, Miami, Fla., Code. Further, the Ordinance expressly provides that
“[t]he issuance of a mural permit under this division does not create a vested

                                      2
to August 2017, Karenza’s property was located within the City’s Mural

Ordinance Geographical Area and derived significant rental income from

hosting advertising murals displayed on its property facing I-95.

      In March 2014, Karenza entered into a lease agreement with Becker

Boards, a national advertising company (“Becker Lease”). Becker applied

for and received two mural permits to place advertising murals on Karenza

property facing I-95. 3 The Becker Lease also provided for constructing a

multimillion-dollar rooftop buildout to install a larger mural, approximately the

same size as the one at a neighboring property located at 3704 NE 2nd

Avenue (“3704 Property”), also facing I-95. In August 2015, the City

approved the permit to allow Karenza to build a 2,100 square foot structure

on top of its building for the mural display to face I-95. Karenza subsequently

spent thousands of dollars toward planning, upgrades, and construction of

the rooftop advertising structure. 4    In April of 2016, however, Karenza

terminated its lease agreement with Becker for non-payment.


right or proprietary or compensable interest in any permit for any permittee.”
§ 62-606(13), Miami, Fla., Code.
3
 It is important to note that Becker, not Karenza, is the qualified temporary
permit holder. Karenza, as the property owner, does not hold the mural
permit.
4
 Note that only two other properties are similarly situated geographically
which would enable them to host advertising murals: the 3704 Property and

                                       3
      In 2017, the City amended its Mural Ordinance. In the amended

ordinance, Karenza was specifically excluded from the special Geographical

Area where commercial murals could be displayed. At the time the Mural

Ordinance was amended, Karenza did not have an existing permittee with a

temporary mural permit or a lease agreement with an advertiser. The record

indicates, however, that Karenza did have a contingent lease agreement with

a qualified mural permittee pending a favorable outcome of the mural

amendment process.

      In June 2017, the City presented its proposed ordinance amendment

to the Planning, Zoning and Appeals Board (“PZAB”) to preserve the mural

rights of all interstate facing properties. The City deferred consideration for

months. Subsequently, the City submitted a proposed Mural Ordinance to

the PZAB. The PZAB advised the City Commission to revise the proposed

ordinance to afford Karenza’s property the same treatment provided to the

3704 Property, but which the City declined to do. The Amended Mural

Ordinance 13698 was effective in August 2017. The new boundaries drawn

by the City in the August 2017 amendment left Karenza’s property outside

of the Geographical Area where murals are permitted.           Consequently,


the NE 40th Street Property. Karenza’s property was the only one of the
three properties to host a mural permittee.


                                      4
Karenza’s ability to host advertising murals was effectively eliminated

despite being similarly situated to neighboring properties in both location and

structural ability to host murals. 5

        Karenza filed a complaint against the City of Miami asserting one count

under the Bert J. Harris Act, section 70.001(1), Florida Statutes (2017). 6 The

Bert J. Harris Act provides compensation to property owners for damages

caused by government regulation even where it does not necessarily rise to

the level of a constitutional taking. A Bert J. Harris Act claimant does not


5
   Karenza asserts that the decision to amend the Mural Ordinance to exclude
its property from the Geographical Area was influenced by real estate
developer Craig Robins and his entities Dacra and Miami Design District
Associates (“Dacra/MDDA”), which allegedly considered the wall-sized
advertising inconsistent with high-end retail development within the SAP.
Karenza’s property and the 3704 Property are outside of the SAP. Karenza
alleges that the 3704 Property struck a private deal with Dacra/MDDA, in
which Dacra/MDDA obtained all content rights and revenue in exchange for
the 3704 Property’s exemption from the new Mural Ordinance restrictions.
Karenza allegedly declined to cede all control of its mural property rights to
Dacra/MDDA, and argues that, as a result of Karenza’s refusal, the private
developer manipulated the ordinance amendment process to eliminate
Karenza’s property from the special Geographical Area.
6
    Section 70.001(2) of the Bert J. Harris Act provides, in relevant part:

        When a specific action of a governmental entity has inordinately
        burdened an existing use of real property or a vested right to a
        specific use of real property, the property owner of that real
        property is entitled to relief, which may include compensation for
        the actual loss to the fair market value of the real property caused
        by the action of government, as provided in this section.


                                         5
have to prove the local government acted nefariously, only that the regulation

inordinately burdened an existing use or vested right. On the parties’ cross

motions for summary judgment, the trial court granted the City’s motion for

final summary judgment. Karenza appeals.

Discussion

        When evaluating a claim made under the Bert J. Harris Act, a trial court

must first assess whether the claimed “existing use of real property” or the

claimed “vested right to a specific use of real property” actually existed.

Mojito Splash, LLC v. City of Holmes Beach, 326 So. 3d 137, 140 (Fla. 2d

DCA 2021); Ocean Concrete, Inc. v. Indian River Cnty., Bd of Cnty.

Comm'rs, 241 So. 3d 181 (Fla. 4th DCA 2018). If it finds either, “it must next

determine whether the government action inordinately burdened the

property.” Ocean Concrete, 241 So. 3d at 186 (quoting § 70.001(6)(a), Fla.

Stat. (2008)).

        At the December 14, 2020, hearing on the parties’ cross-motions for

summary judgment, the trial court noted that both the prior and current

ordinance provide that the issuance of a mural permit does not create a

vested right or any compensable interest for any advertiser permittee. 7

Thus, the court reasoned, the existing temporary use Karenza had did not


7
    § 62-606(13), Miami, Fla., Code.

                                        6
create a vested right, and the amended ordinance did not inordinately burden

Karenza. The fact that an advertiser permittee has no vested right pursuant

to the mural ordinance does not, however, inform the analysis under the Bert

J. Harris Act as it applies to the property owner. It remains to be determined

whether Karenza, as the property owner, has a reasonable, investment-

backed expectation in hosting a mural such that the City’s amended mural

ordinance “inordinately burdened” an “existing use” of Karenza’s real

property pursuant to the Bert J. Harris Act. Karenza had hosted qualified

permittees for many years, derived significant income from advertising

leases, spent thousands of dollars to construct a new mural structure

pursuant to the City’s approval of that project, and had a contingent lease

agreement with a qualified mural permittee pending a favorable outcome of

the mural amendment process.

      Whether a property owner’s “investment-backed expectation” in its

property is “reasonable” is determined objectively by assessing whether a

landowner’s expectation was possible under the then-existing land use

regulations governing the property, and the then-existing physical conditions

of the specific property. See Ocean Concrete, 241 So. 3d at 189. That

objective analysis indicates that a property is “inordinately burdened” as a

matter of law where “nothing about the physical or regulatory aspects of the



                                      7
property at the time of the government regulation made [the property

owner’s] expectations for the development [at issue] unreasonable.” Id. at

190. (parentheticals added).

      The trial court on summary judgment found that Karenza had an

existing use but failed to examine and objectively analyze whether Karenza

had a reasonable, investment-backed expectation – based on the City’s

then-existing land use ordinance – that it could continue to host murals on

its property by partnering with a qualified permittee. See id. (reversing and

remanding under the Bert J. Harris Act, finding, based on the physical

aspects of the property itself, appellants' investment-backed expectations

were reasonable). Karenza, as a property owner, has inherent property

rights, separate from the mural issue, that were obviated by the amended

ordinance’s sole carve-out of Karenza’s property from the Geographical

Area. See Coral Springs St. Sys., Inc. v. City of Sunrise, 371 F. 3d 1320,

1338 (11th Cir. 2004) (“[A]n extensive canvass of Florida's law establishes

this: a party will be found to have a vested right in a permit or in a similar

entitlement only if (1) it has incurred substantial expense in reasonable

reliance on existing law; or (2) the city has passed a subsequent ordinance

in a bad faith effort to prevent the property owner from obtaining a permit.”).




                                      8
        On de novo review, we conclude that the trial court erred by granting

summary judgment for the City on its cross-motion, as well as entering

summary judgment against Karenza. Disputed facts remain as to whether

1) Karenza had reasonable, investment-backed expectations to use its

property to continue to host murals; and 2) as a result of the City’s amended

mural ordinance, Karenza’s property was disproportionately burdened

because Karenza can no longer objectively attain its reasonable investment-

backed expectations as a matter of law, and 3) whether damages result from

those findings.8    We therefore reverse the summary judgment orders and

remand for further proceedings. As the trial court found that Karenza had an




8
    Section 70.001(3)(e), Florida Statutes (2017), provides:

The terms “inordinate burden” and “inordinately burdened”:

      1. Mean that an action of one or more governmental entities has
      directly restricted or limited the use of real property such that the
      property owner is permanently unable to attain the reasonable,
      investment-backed expectation for the existing use of the real
      property or a vested right to a specific use of the real property with
      respect to the real property as a whole, or that the property owner
      is left with existing or vested uses that are unreasonable such that
      the property owner bears permanently a disproportionate share
      of a burden imposed for the good of the public, which in fairness
      should be borne by the public at large.




                                         9
existing use, and the City did not cross-appeal that conclusion, we do not

disturb that ruling on remand.

     Affirmed in part, reversed in part, and remanded for further

proceedings.




                                   10